Case 1:18-cr-00123-CBA Document 117 Filed 12/04/18 Page 1 of 2 PageID #: 619



                                 Sarita Kedia
                                         Law Offices, P.C.

                                  5 East 22nd Street, Suite 7B
                                  New York, New York 10010
                                      www.kedialaw.com
  info@kedialaw.com                                                            Tel: 212.681.0202
                                                                               Fax: 212.614.0202



                                                       December 4, 2018


BY ECF

Honorable Carol B. Amon
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                       Re:     U.S. v. Brettschneider, et al., 18 CR 123 (CBA)

Dear Judge Amon:

        I write to briefly reply to the government’s letter of today regarding the need to seal and/or
redact various materials filed in connection with defendant’s pretrial motions.

        First, as I understood it, the Court requires the filing of all exhibits referenced in pretrial
motion papers by ECF, and I did not consider filing such exhibits to contravene the protective
order. Indeed, all three defendants charged in the case referenced in the government’s letter
pleaded guilty in connection with their attempts to bribe witnesses some time ago. And the names
of the witnesses involved in the case appeared in newspaper articles as well as press releases issued
by the Queens County District Attorney’s Office. See Ex. A. Thus, I did not view the information
as sensitive. Also, as noted in my earlier letter, I understood that these materials were provided to
defendant Gallman in connection with the Queens County case.

         Second, when the government asked that I write a letter to the Clerk’s Office requesting
that the exhibits be sealed, I did so as I have no objection to their being filed under seal. Notably,
however, the government did not mention at that time – two weeks after the motions were filed –
that it believed that the name of the witnesses involved in the Freeman case should be redacted
from the motion papers and only does so now to justify its sealing request.

       While I certainly did not believe that it was necessary to file the exhibits under seal at the
time that they were filed, I take no position now regarding whether they should be filed under seal
Case 1:18-cr-00123-CBA Document 117 Filed 12/04/18 Page 2 of 2 PageID #: 620
Honorable Carol B. Amon
United States District Judge
December 4, 2018
Page 2



or publicly and leave that to the Court’s discretion. Given that the witnesses’ names have appeared
in other readily available public documents, it appears unnecessary to redact their names from the
motion papers, but of course we will follow the Court’s direction.

                                             Very truly yours,
                                             /s/
                                             Sarita Kedia

cc:    AUSA Lindsay Gerdes
